Matter of Celeste O. (Calvin A.) (2014 NY Slip Op 04939)
Matter of Matter of Celeste O. (Calvin A.)
2014 NY Slip Op 04939
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2013-05385
 (Docket Nos. N-22952-12, N-22953-12, N-22954, N-22955-12)

[*1]In the Matter of Celeste O. (Anonymous). Administration for Children's Services, petitioner-respondent; 
andCalvin A. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)In the Matter of Jorge O. (Anonymous). Administration for Children's Services, petitioner-respondent;Calvin A. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)In the Matter of Jillian M. (Anonymous). Administration for Children's Services, petitioner-respondent;Calvin A. (Anonymous), appellant, et al., respondent. (Proceeding No. 3)In the Matter of Azzria A. (Anonymous). Administration for Children's Services, petitioner-respondent;Calvin A. (Anonymous), appellant, et al., respondent. (Proceeding No. 4)
Lewis S. Calderon, Jamaica, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Christina Chung of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Marcia Egger of counsel), attorney for the children.
DECISION & ORDER
In related child neglect proceedings pursuant to Family Court Act article 10, Calvin A. appeals from an order of fact-finding of the Family Court, Queens County (Hunt, J.), dated May 7, 2013, which, after a hearing, found that he neglected the subject children.
ORDERED that the order of fact-finding is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the Family Court's determination that he neglected the subject children was supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][I]; 1046[b][I]). Where, as here, issues of credibility are presented, the hearing court's findings must be accorded great deference (see Matter of Michael T. [Caitlin F.], 111 AD3d 750). The credible evidence adduced at the hearing established, inter alia, that the appellant and the mother of the subject children engaged in acts of domestic violence against each other while the children were nearby, and that the children were frightened by the altercations. Under these circumstances, the Family Court correctly determined that the subject children's physical, mental, or emotional condition was in imminent danger of becoming impaired as a result of the appellant's failure to exercise a minimum degree of care (see Matter of Carmine G. [Franklin G.], 115 AD3d 594; Matter of Angie G. [Jose D.G.], 111 AD3d 404; Matter of Jayden B. [Erica R.], 91 AD3d 1344; Matter of Madison PP. [Tina QQ.], 88 AD3d 1102; Matter of Celine O. [Johanna Q.], 68 AD3d 1373).
The appellant's remaining contention is without merit.
MASTRO, J.P., DICKERSON, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court